DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 7, 10-11, 13-14, 16-21, and 23 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7, 10-11, 13-14, 16-21, and 23 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 11, 17, and 18. Claims 1, 11, and 17 all include an electrical assembly comprising: a housing with a cavity, and an opening to the cavity; wherein the housing is formed from a material that shields from electromagnetic interference; a cover; wherein the cover is formed from a material that shields from electromagnetic interference; a plurality of mechanical retainers to be mechanically, plastically deformed into engagement with the housing or the cover to affix the cover to the housing so that the plurality of mechanical retainers is tamper proof and to avoid inadvertent disassembly of the cover from the housing; and a seal provided between the cover and the housing; wherein the cover further comprises: a lid to engage the opening of the housing, and a flange extending from the lid to enclose the seal and a distal perimeter of the housing and to shield the seal from electromagnetic interference; and wherein the plurality of mechanical retainers extends from the flange in combination with all other elements of the claim. Claims 2-4, 7, 10, 13-14, 16, 20-21, and 23 all depend from one of claims 1, 11, and 17 and are considered to be allowable at least for the same reasons as subsequent claim 1, 11, and 17. Claim 18 includes an electrical assembly comprising: a housing cast from an aluminum material that shields from electromagnetic interference, with a cavity, an opening, and a series of receptacles formed laterally about a perimeter of the opening to a blind depth; a seal oriented about the perimeter of the opening; a cover that shields from electromagnetic interference, and sized to enclose the opening and the seal to shield the seal from electromagnetic interference; and a plurality of mechanical retainers, to be mechanically deformed into the series of receptacles to affix and retain the cover to the housing; and wherein the plurality of mechanical retainers is plastically deformed into the series of receptacles to affix and retain the cover to the housing so that the plurality of mechanical retainers is tamper proof and to avoid inadvertent disassembly of the cover from the housing in combination with all other elements of the base claim. Claim 19 is dependent upon claim 18 and is considered to be allowable at least for the same reasons as claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841